Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Formal Matters
Claims 1-51 are cancelled.  Claims 52-62 are new, pending and under examination.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement Vacated
	The restriction requirement from 01/08/2021 is VACATED.  The applicant called the examiner to indicate that new claims were filed within an Applicant’s response to pre-exam 
Priority
The instant application is a continuation of 15/516,219 filed on 3/31/2017 is a national stage entry of PCT/US2015/054550 filed on 10/7/2015, which claims priority from US provisional applications 62/144,145 filed on 4/7/2015 and 62/060,988 filed on 10/7/2014.  
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 4/1/2020 and 10/20/2020 have been considered by the examiner. 
Claim Objections
	Claim 59 is objected to for the use of “and” where an “or” or “and/or” is more appropriate as these are options for the carrier.
	Claim 60 is objected to for the use of “or” in the Markush group where “and” is more appropriate in this format (is selected from the group consisting of A, B and C).  
	Appropriate corrections are required.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 52-54 and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Desai US 2010/0166869 and Gupta et al (Molecular Pharmaceutics, February 2014, volume 11, pages 1201-1207).  
Microparticles of rapamycin may be microparticles that are formed from rapamycin and other ingredients.  

Desai does not teach the mass median aerodynamic diameter of 2-3 microns.  
Gupta teaches particles of a median diameter of 2.88 microns (abstract, figure 1, and table 1).  Gupta teaches dry powder inhalation (abstract).  Gupta provides these preparation are suitable for formulating dry powder inhalation (abstract).  
	One of ordinary skill in the art at the time of instant filing would have produced methods of treating pulmonary arterial hypertension using such dry powder rapamycin compositions as indicated by the instant claims as Desai provides for the use of rapamycin and/or a taxane with drug amounts and particle sizes of overlapping ranges with the instant claims (see MPEP .  

Claims 55-57 in addition to Claims 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Desai US 2010/0166869; Gupta et al (Molecular Pharmaceutics, February 2014, volume 11, pages 1201-1207) and Sharp US 2012/0064143.  
Desai and Gupta teach the claims as discussed above.
Desai and Gupta do not teach the amounts of rapamycin in claim 55, capsules suitable for dry powder inhalation devices and capsules of the materials of claim 57.  
Sharp teaches microcapsules (capsules) with rapamycin (abstract).  Sharp teaches the microcapsules may be used for inhalation (paragraph 116).  Sharp teaches doses including 0.001 to 0.1 mg (or 1 microgram to 100 micrograms) (paragraph 121).  Sharp teaches various coatings for the microcapsules including cellulose acetate phthalate, hydroxypropylmethylcellulose, other polymers and gelatin (paragraphs 12 and 95).  Sharp provides for treatment of various diseases including chronic obstructive pulmonary disease (paragraph 106) and hypertension (paragraph 104).  
One of ordinary skill in the art at the time of instant filing would have included capsules of rapamycin for inhalation delivery as Sharp recognizes such capsule forms for various routes of administration including inhalation and Desai and Gupta provide for inhalable delivery of rapamycin with Desai providing that pulmonary hypertension is a disease treatable by inhalable rapamycin.  Sharp recognizes that microencapsulation of the mTOR inhibitor (like rapamycin) .  

Claim 58 in addition to Claims 52 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Desai US 2010/0166869, Gupta et al (Molecular Pharmaceutics, February 2014, volume 11, pages 1201-1207) and Gottenauer US 5881719.  
Desai and Gupta teach the claims as discussed above.
Desai and Gupta do not teach blister packs.  
Gottenauer teaches inhalers for administering powder medicaments from blister packs (title and abstract and claim 1 of Gottenauer and figures).  Gottenauer teaches a covering foil for the inserted blister strip (see summary of invention).  Gottenauer teaches blister packs made of a variety of materials including polymers like polypropylene and aluminum (foil).  
One of ordinary skill in the art at the time of instant filing would have utilized blister packs (aluminum foil and/or polymers like polypropylene (plastic)) that contain drugs for inhalant administration by the teachings of Gottenauer and utilized rapamycin as the drug as taught by Desai in view of Gupta as Desai provides for treating pulmonary hypertension by inhalation of dry powders of rapamycin and/or taxanes (see MPEP 2144.06 – references are to the same purpose of administration by dry powder inhalation of drugs).  

Claim 62 in addition to Claims 52 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Desai US 2010/0166869, Gupta et al (Molecular Pharmaceutics, February 2014, volume 11, pages 1201-1207) and Zeng US 2004/0258626.  

Desai and Gupta do not teach first carrier particles and second carrier particles as in claim 62.  
Zeng teaches a dry powder inhalation composition with lactose carrier particles where two or more portions of lactose (abstract and paragraph 40).  Zeng teaches lactose carrier particles less than 150 microns in diameter and lactose particles less than 5 microns in diameter (claim 1 of Zeng, also see paragraph 55).  Thus, Zeng allows for both size ranges of found in instant claim 62.  
One of ordinary skill in the art at the time of instant filing would have included carrier particles in a dry powder inhalation formulation for drug delivery by the teachings of Zeng which allows for combinations of two or more size ranges of carrier particles in making such formulations.  Each of the references is to an inhalable powder formulation for drug delivery (see MPEP 2144.06).  Zeng provides for ranges overlapping with and within the ranges of the instant claims for particle sizes (MPEP 2144.05), and thus, these are seen as selections for one of ordinary skill in the art in producing such drug inhalation methods for treatments.  
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/
Examiner, Art Unit 1613